Electronically Filed
                                                          Supreme Court
                                                          SCWC-16-0000617
                                                          12-SEP-2017
                                                          12:53 PM




                           SCWC-16-0000617

             IN THE SUPREME COURT OF THE STATE OF HAWAII



         STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                 vs.

         MICHAEL YELLEN, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-16-0000617; CASE NO. 3DTI-16-010565)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Defendant-Appellant’s application for
 writ of certiorari, filed on July 13, 2017, is hereby
 rejected.
             DATED: Honolulu, Hawaii, September 12, 2017.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson